 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermountain Gas Company and United Associationof Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry, AFL-CIO, Petitioner.Case 19-UC-186August 4, 1977DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 1, 1977, the Acting Regional Directorfor Region 19 issued his Decision and Order in thiscase in which the unit certified in Case 19-RC-4984was clarified by including vaporization technicians inthe unit. Thereafter, pursuant to National LaborRelations Board Rules and Regulations, Series 8, asamended, Petitioner filed a timely request for reviewof the Acting Regional Director's decision, contend-ing that he had departed from precedent and madefindings of fact that were clearly erroneous by notincluding several other classifications sought byPetitioner in the unit clarification petition.By telegraphic order dated April 11, 1977, theNational Labor Relations Board granted the requestfor review insofar as it related to Petitioner'srequested inclusion of the classifications of leaksurvey technician and insulation technicians andapplicators.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review andhereby makes the following findings:The Employer is a public utility engaged in thedistribution, sale, and service of natural gas insouthern Idaho.The Acting Regional Director found that theclassifications of leak survey technician and insula-tion technicians and applicators were not properlyincluded in the existing unit by way of a unitclarification petition and dismissed, inter alia, thoseportions of the petition seeking the above-namedclassifications. In making this determination, theActing Regional Director found that the leak surveytechnician and insulation technicians and applicatorsgenerally worked apart from the rest of the unitemployees and enjoyed a community of interestsufficiently separate to warrant their exclusion fromthe unit.In disputing the Acting Regional Director's find-ings, Petitioner asserts that the leak survey technician' 162 NLRB 1513(1967).performs functions that are essentially the same asthose traditionally performed by unit employees.Similarly, Petitioner contends that the insulationtechnicians and applicators perform tasks that, atleast in some measure, are identical to traditionalunit work.We find merit in the contention of Petitioner thatthe classification of leak survey technician is oneproperly included in the existing bargaining unit, butwe agree with the Acting Regional Director that theinsulation technicians and applicators perform differ-ent functions than those performed by existing unitclassifications.With respect to the leak survey technician, therecord discloses that this is a new classificationinstituted by the Employer since the date of the lastcollective-bargaining agreement. The leak surveytechnician's responsibility is to monitor the Employ-er's Idaho pipeline system to determine the existenceof any leaks in the distribution system. To this end,the employee presently retained in this positiontravels alone in a small vehicle equipped with a gasdetection device and reports all leaks reflected onthis apparatus to the Employer's operations manager.Because of traffic considerations, the leak surveytechnician may work at times other than the normal8 a.m.-to-5 p.m. schedule generally observed by theEmployer. As part of his duties, the leak surveytechnician also maintains records of his activities forthe Department of Transportation, and is apprised ofthat Department's regulations relevant to his duties.In addition, the leak survey technician decides eachyear which routes he will traverse in the comingmonths.The Acting Regional Director concluded that theleak survey technician did not share a community ofinterest with other employees in the unit, whose workis directed and assigned by supervisors and whowork in contact with other unit employees. More-over, relying on Crucible Steel Casting Division ofHowmet Corporation, 1 the Acting Regional Directorfound that the leak survey function had existed priorto the certification of the unit, albeit on a part-timebasis, as a responsibility of the Employer's cathodicprotection employees.Initially, it is clear that the leak survey techniciancould not be excluded from the unit as a technicalemployee under our traditional definition of thatterm.2The leak survey technician admittedly makesno independent judgment as to the severity of theleak once it is detected, and only transmits hisfindings to the operations superintendent, who willthen make a decision as to how to dispose of theproblem. Although the employee presently occupy-2 See, e.g., Avco Lycoming Division, Avco Corporation. 173 NLRB 1199(1968).231 NLRB No. 22130 INTERMOUNTAIN GAS COMPANYing this position has had previous experience in leaksurvey detection, he has never received any formaltraining other than a I-week orientation period inAtlanta, where he was instructed in the use of thevehicles and monitoring device he now operates.With regard to those factors relied upon by theActing Regional Director in determining that theleak survey technician does not share a communityof interest with other unit employees, the recorddiscloses that although he is not under any immedi-ate supervision he nonetheless reports on a continualbasis to the operations superintendent. While, it istrue, as noted above, that the leak survey technicianoccasionally works unusual hours to avoid theconstraints of city traffic and the vicissitudes ofatmospheric conditions, he admitted that he "gener-ally" works the standard 8-to-5 schedule. Similarly,while because of the nature of his tasks he is not infrequent contact with other employees, this is aworking condition he shares with many employeeswho are included in the unit.3Finally, while theActing Regional Director correctly noted that theleak survey function was at one time performed bycathodic protection employees (an excluded classifi-cation), the work of the cathodic protection employ-ees is overwhelmingly technical in nature, and thereis no evidence that the portion of their time devotedto leak survey functions contributed to their exclu-sion from the unit. Indeed, a gas leak detectionfunction is also performed by employees included inthe unit, although on a smaller scale.The classifications of insulation technicians andapplicators are also new employment categoriesinstituted subsequent to the execution of the lastcollective-bargaining agreement between the Em-ployer and Petitioner. These employees work in theEmployer's newly created "Home Guard" division, aseparate administrative division devoted to certain"non-utility" functions, such as the sale and installa-tion of solar hearing units, insulation, and homeappliances.In finding that the insulation technicians andapplicators were not properly included in the existing:1 For instance, the Employer's meter readers have extremely limitedcontact with other unit employees.bargaining unit, the Acting Regional Director deter-mined that these employees performed either entirelynew functions (such as the installation of insulation)or functions that were properly excluded classifica-tions (sales). Furthermore, the Acting RegionalDirector concluded that because of their differentlines of progression, rates of compensation, andcompletely separate supervision, the insulation tech-nicians and applicators did not share a sufficientcommunity of interest with other unit employees towarrant their inclusion in the certified unit.For its part, Petitioner contends that the newfunctions of these employees are not dissimilar fromthe type of work traditionally performed by unitemployees; i.e.. the installation of appliance units.Beyond this, Petitioner urges that the factors reliedon by the Acting Regional Director to support afinding of a separate community of interest are solelyattributable to the fact that these new classificationshave not been subject to collective bargaining.It is clear from the record that in their workinsulation technicians and applicators employ skillssubstantially different from those of other unitemployees. In this connection, technicians andapplicators are trained extensively in the use andapplication of urea formaldehyde and cellulosespray, and work with implements used exclusivelywithin the Home Guard division. Moreover, therecord reveals that these new classifications are infact an amalgam of different or previously excludedfunctions, only a small part of which relates to thetraditional unit function of installing appliances.In addition to the foregoing factors, we are inagreement with the Acting Regional Director thatthe separate supervision, different lines of pay andprogression, and lack of collective-bargaining historyall militate against a finding that the insulationtechnicians and applicators are a proper accretion tothe existing certified unit.Accordingly, the unit is clarified to include theclassification of leak survey technician, and toexclude the classifications of insulation techniciansand applicators.131